        Case 1:19-cv-08516-DCF Document 23 Filed 06/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                     ;
                                                                         DOC#:
                                                                         '
                                                                     r , ) ..\ :
                                                                                   .   --..
                                                                                       L 1 !J
                                                                                              - - -co/J-5p_o)Q_
                                                                                              -,   '   .. -   '



                                                                                                         1_; .i:
                                                                                                                  .   (



-----------------------------------------------------------X
MICHAEL SOTO,
                                   Plaintiff,                                 19 CIVIL 8516 (DCF)

                 -v-                                                                          JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Stipulation and Order dated June 24, 2020, that the decision of the

Commissioner of Social Security be, and hereby is, reversed and that this action be, and hereby is,

remanded to the Commissioner of Social Security, pursuant to sentence four of 42 U.S.C. § 405(g),

for further administrative proceedings.


Dated: New York, New York
       June 25, 2020

                                                                         RUBY J. KRAJICK

                                                                             Clerk of Court
                                                               BY:
